Citation Nr: 18100029
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-20 986
DATE:	
 
ORDER
Entitlement to service connection for degenerative disc disease of the cervical spine is denied.  
FINDING OF FACT
The probative, competent evidence is against a finding that the Veterans degenerative disc disease of the cervical spine is related to active duty service.
CONCLUSION OF LAW
The criteria for entitlement to service connection for degenerative disc disease of the cervical spine have not been satisfied.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017)  
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran has active duty service in the United States Army from January 1980 to July 1985.  The Board previously remanded this issue in June 2015.  
Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board notes that on remand the agency of original jurisdiction was to obtain any outstanding treatment records from Darnall Medical Center, and in April 2017 Darnall Medical Center sent a negative response indicating there were no records.  The Veteran and his representative were so notified in the December 2017 supplemental statement of the case.  There is no indication that the Boards duty to notify and assist has not been met.  
 
Degenerative disc disease of the cervical spine
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
VA has established certain rules and presumptions for chronic diseases, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d. 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).
In this case, the Veteran asserts that he has had a neck disability since active duty service.  Specifically, he reported having a neck injury after being assaulted during service in 1981.  
As it pertains to a current disability, the Veteran has been diagnosed during the course of the appeal with cervicalgia and his spinal MRIs show disc bulges in the cervical spine.  Therefore, the Board finds that there has been a current disability for service connection purposes.
As it pertains to an in-service event or injury, the Board notes that the Veteran was assaulted in the head during service in 1981 and that he had a head injury with migraines thereafter.  However, there is no indication that the Veteran had a specific neck injury or disability during service.  Moreover, the Veteran specifically denied having any back or joint pain in his Report of Medical History at separation, and his separation examination was normal.  His first report of treatment for a back disability was in 2006, approximately 20 years after separation from service.
As there is no competent evidence of a spinal disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  
In this case, the sum of the evidence is negative to the Veterans claim.  In April 2009 the Veteran underwent VA examination in connection with his claim, and at the time he asserted that his neck pain began in service and has continued since then; he reported having a dull pain that would begin throbbing after activity.  During the physical examination the Veteran had tenderness in the cervical spine with a painful range of motion.  Nonetheless, he had full strength in the upper extremities.  The Veteran was diagnosed with degenerative disc disease of the cervical spine.  The VA examiner opined that it was less likely as not that the Veterans present cervical spine disability was related to his in-service head injury where he had to wear a cervical collar.  In making this determination the VA examiner noted that there were no other service treatment records detailing neck pain after the 1981 assault and that his separation examination was also normal.  The VA examiner also observed that the record was silent for treatment after separation until 2006, which belied a chronic condition.  
In July 2016 the Veterans file was reviewed by a VA examiner in connection with his claim, pursuant to the Boards remand directive.  Once again, the VA examiner determined that after reviewing the updated treatment records, to include additional service treatment records, it was less likely than not that the current spinal disability was related to his in-service head injury or that it had its onset during service.  In making this determination the VA examiner noted that there was no evidence of treatment for neck pain or neck pain complaints after the head injury, although he did seek treatment for other ailments during that period.  The VA examiner noted that his separation examination was silent for any neck pain complaints or disability, and there was no evidence of treatment within one year of separation.  The VA examiner also noted that the record was silent for treatment or complaints for 21 years after separation from service.  Moreover, she observed that the spinal MRI in 2006 showed mild degenerative changes which were consistent with normal wear and tear rather than a chronic injury.   
In reviewing the totality of the evidence, the Board finds that there is no nexus between the Veterans current disability and active duty service, to include his head injury.  The Board notes that the Veteran had regular treatment during service and that he injured his head in 1981, but that he did not complain of neck pain for the remainder of service despite seeking regular treatment.  Moreover, as noted his separation examination was silent for any neck disability and the Veteran specifically denied having joint pain or back pain in his Report of Medical History at separation.  His first treatment for a neck disability was 21 years after separation from service.  The Board affords great weight to the VA examiners opinions, when viewed together, as they are based on a review of the Veterans claims file as well as in one instance a physical examination of the Veteran.  Moreover, the opinions reference treatment notes and provide sound rationale detailing the findings.  
While the Veteran believes that his current cervical spine disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a spinal disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his spinal disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Thus, the Veterans own opinion regarding the etiology of his current cervical spine disability is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veterans lay assertions.
In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable and service connection must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

